DETAILED ACTION
Response to Amendment
1.	Applicant’s Amendment, submitted February 5, 2021, has been reviewed by the examiner and entered of record in the file.  Accordingly, claims 10-21 have been cancelled, and claims 22-29 are newly added.  Claims 1 and 22-29 are pending and under examination in this office action.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 22 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
4.	Claim 22 is drawn to the method of claim 1, “wherein the HER2-amplified cancer is selected from the group consisting of breast, colon, endometrial, cervical, urothelial, lung (including non-small cell lung cancer), ovarian, gastric, gastroesophageal junction (GEJ), head and neck, biliary tract, prostate and pancreatic cancer.”  However, claim 1 is directed to a method of treating HER2 amplified breast cancer in an individual in need thereof. Thus, there is insufficient antecedent basis for the limitation “wherein the HER2 amplified cancer is selected from…” in claim 22.  In addition, other aspects of indefiniteness of claim 22 are elaborated below.
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 22 recites the broad recitation “lung” and the claim also recites “including, non-small cell lung cancer” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	The phrase "including" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
5.	Claim 29, line 2, recites the limitation “ASLAN001” followed by the recitation of “(also, ARRY-543)”, which is confusing because there is a question or doubt as to whether the feature introduced by the term “also” is (a) merely exemplary of ASLAN001, and therefore not required, or (b) a required feature of the claim. It is unclear whether the limitation following the term are part of the claimed invention.  See MPEP § 2173.05(d).

Double Patenting Rejections
6.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
	A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
7. 	Claim 1 of this application is rejected as being patentably indistinct from claim 1 of U.S. Pat. No. 9,107924 B2.  
	Pursuant to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
9.	Claims 24, 25, 26, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Pat. No. 9,107,924 B2.  
	Although the claims at issue are not identical, they are not patentably distinct from each other because the prior patent recites a method of treating HER2 amplified breast cancer comprising administering a composition comprising Ibrutinib to an individual in need thereof and co-administering an additional therapeutic agent selected from the group consisting of trastuzumab, paclitaxel, doxorubicin, cyclophosphamide and cisplatin.  
	The instant claims recite the same method of treating HER2 amplified breast cancer comprising administering a composition comprising Ibrutinib and co-administering an additional therapeutic agent (claims 24-25), which is selected from a larger genus of anti-cancer agents (claims 26 and 29) that overlap with the above-mentioned therapeutic agents previously recited by U.S. Pat. No. 9,107,924 B2 (specifically trastuzumab, paclitaxel, doxorubicin, cyclophosphamide and cisplatin).
	Nothing inventive is seen in one skilled in the art picking and choosing from the small genus of additional therapeutic agents recited by U.S. Pat. No. 9,107,924 B2 and administering said agent in combination with Ibrutinib in the same method of treatment, i.e., a patient having HER2 amplified breast cancer.

10.	Claims 3 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 11, 12 and 15 of U.S. Pat. No. 9,415,050 B2.  
	Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Pat. No. 9,415,050 B2 recites a method of treating refractory HER2-amplified breast cancer comprising administering a composition comprising Ibrutinib to an individual in need thereof.  
	Instant claim 23 recites nearly the same method as claim 2 of U.S. Pat. No. 9,415,050 B2: a method of treating HER2-amplified breast cancer comprising administering a composition comprising Ibrutinib, wherein the HER2-amplified breast cancer is refractory to treatment with trastuzumab, trastuzumab emtansine, pertuzumab, lapatinib, or MM-11.  
	
Conclusion
16.	In conclusion, claims 1 and 22-29 are currently pending, and claims 1 and 22-29 are rejected.  No claim is presently allowable.

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628        

/CRAIG D RICCI/Primary Examiner, Art Unit 1611